Citation Nr: 0704217	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-14 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
December 1974 and from April 1975 to November 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for peripheral 
neuropathy.  In a December 2004 statement, the veteran 
claimed that his peripheral neuropathy was due to exposure to 
Agent Orange.    


FINDINGS OF FACT

1. The veteran served in the Republic of Vietnam from March 
1970 to February 1971.

2. The veteran's peripheral neuropathy first manifested many 
years after service and is not related to his service or any 
aspect thereof, including exposure to herbicide agents.


CONCLUSION OF LAW

The veteran's peripheral neuropathy was not incurred in or 
aggravated by his active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110,  5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including peripheral neuropathy, 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002);          
38 C.F.R. §§ 3.307, 3.309 (2006).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
veteran, service connection for disorders including acute and 
subacute peripheral neuropathy will be rebuttably presumed if 
they are manifest to a compensable degree within a year after 
the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2006).  This 
presumption of service connection may be rebutted by 
affirmative evidence to the contrary.                       
38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).     

The veteran received an honorable discharge for his first 
period of active duty from September 1969 to December 1974.  
A July 1979 VA administrative decision determined that the 
veteran's second period of service from April 1975 to 
November 1978 resulted in a dishonorable discharge by reason 
of willful and persistent misconduct.  Therefore, the veteran 
is only entitled to VA compensation benefits or health care 
for any condition from his first period of service.  

The veteran's period of active duty from September 1969 to 
December 1974 included service in Vietnam during the 
applicable period.  Thus, the veteran in this case will be 
afforded the presumption of exposure to Agent Orange during 
his service in Vietnam.  However, the veteran's first 
recorded complaints of symptoms of peripheral neuropathy did 
not manifest until 1997, as shown in private medical reports.  
Therefore service connection of peripheral neuropathy due to 
exposure to Agent Orange is not warranted.  See 38 C.F.R. § 
3.309(e).  

Having determined that the veteran is not entitled to 
presumptive service connection, the Board must now evaluate 
whether the veteran is entitled to service connection on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) (holding that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 
Stat. 2724, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).      

The veteran's service medical records are negative for 
complaints of numbness or any treatment relating to 
peripheral neuropathy.  At his December 1974 separation 
examination, the veteran did not complain of any numbness and 
the examination did not reveal any neurologic abnormalities.  
The Board therefore finds that the weight of the evidence 
demonstrates that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
peripheral neuropathy.  38 C.F.R. § 3.303(b).  The first           
post-service evidence of symptoms possibly related to a 
diagnosis of peripheral neuropathy are private physician 
reports dated in 1997.  The veteran complained of numbness 
and decreased sensation in his right fingers in July 1997.  A 
few months later in October 1997, the veteran complained of a 
three week history of numbness to both feet, and a developing 
numbness to the left side.  No diagnosis of peripheral 
neuropathy was made, in either report.  At an August 1999 VA 
examination, the veteran complained of numbness to in the 
right hand and both feet and was diagnosed with ulnar nerve 
damage.  The next evidence related to peripheral neuropathy 
is dated in a July 2000 private physician report, where the 
veteran was diagnosed with neuropathy secondary to a chronic 
illness after he came in complaining of dull pain and 
numbness in his right thigh.  The veteran's most current 
diagnosis is a February 2003 VA medical report in which he 
was diagnosed with idiopathic peripheral neuropathy.  At no 
time did any treating provider relate the veteran's 
peripheral neuropathy to his period of active service, 
including exposure to herbicide agents.      

The first post-service evidence of the veteran's peripheral 
neuropathy condition is in 1997, approximately 23 years after 
his separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, because the veteran's peripheral neuropathy did not 
become manifest to a compensable degree within one year 
following active service or within one year following his 
service in Vietnam, presumptive service connection for 
peripheral neuropathy is not warranted.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).   In this case, there is no evidence establishing a 
medical nexus between military service and the veteran's 
peripheral neuropathy.  Thus, service connection for 
peripheral neuropathy is not warranted.  

The veteran contends that his current peripheral neuropathy 
is related to his active service.  However, as a layman, the 
veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
West, 142 F.3d. 1434 (Fed. Cir. 1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

The weight of the medical evidence indicates that the 
veteran's peripheral neuropathy began many years after 
service and was not caused by any incident of service.  The 
Board concludes that the peripheral neuropathy was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2004 and a rating 
decision in September 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2005 
statement of the case.

The veteran received additional notification letters in April 
2005 and March 2006 that reiterated the required 
notifications to the veteran.  However, no evidence was 
received subsequent to those notification letters.  In fact, 
there is no new evidence of record subsequent to the March 
2005 statement of the case.  Therefore, the Board finds that 
issuance of a statement of the case subsequent to those 
letters is not necessary to cure any possible notification 
deficiency, because there is no additional evidence to be 
considered subsequent to the March 2005 statement of the 
case.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for peripheral neuropathy, to include as 
secondary to exposure to herbicide agents, is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


